COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 HJSA No. 3, Limited Partnership,               §               No. 08-18-00113-CV

                      Appellant,                §                 Appeal from the

 v.                                             §                143rd District Court

 Sundown Energy LP, SMC 2000 LP, PGP            §              of Ward County, Texas
 Holdings 1, LLC, Permian Basin Joint
 Venture LLC, Smith Allen Oil & Gas,            §            (TC# 16-05-23886-CVW)
 LLP, Transmountain Exploration LLC,
 Fortune Natural Resources Corporation,         §
 Texas Heat of the Permian Basin, Inc.,
 Whiting Oil and Gas Corporation, Eagle         §
 Rock Acquisition Partnership II, LP,
 Odyssey Royalties LLC, Horizon                 §
 Royalties LLC, Pinecone Resources LLC,
 Brenda Dorman Faught, and Lena Renee           §
 Brigman,
                                                §
                        Appellees.
                                                §
                                            ORDER

       Pending before the Court is a petition for permissive appeal filed by HJSA No. 3, Limited

Partnership. See TEX.R.APP.P. 28.3. The petition is GRANTED. Pursuant to Rule 28.3(k), a

notice of appeal is deemed to have been filed by HJSA No. 3, Limited Partnership on the date of

this order and the appeal will be governed by the rules applicable to accelerated appeals. HJSA

No. 3, Limited Partnership is directed to take all necessary steps to cause the appellate record to

be filed. See TEX.R.APP.P. 34.5, 34.6. The clerk’s record and the reporter’s record, if any, are


                                                1
due to be filed no later than July 22, 2018. The Clerk of the Court shall file a copy of this order

with the trial court clerk. See TEX.R.APP.P. 28.3(k).

       IT IS SO ORDERED this 12th day of July, 2018.


                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2